Citation Nr: 1447002	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-33 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to October 7, 2009, for the grant of service connection for coronary artery disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease prior to August 21, 2010.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 21, 2010.    


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1965 to January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2010 and April 2014 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has characterized the issues of entitlement to a higher initial disability rating for coronary artery disease and to a TDIU as they appear on the first page of this decision in light of the grant of a 100 percent schedular disability rating for coronary artery disease effective from August 21, 2010.  See Green v. West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period).    

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed an initial claim for coronary artery disease on June 27, 2006, and the disability arose in 2001.  

2.  During the initial rating period on appeal prior to August 21, 2010, the evidence demonstrates that the Veteran's coronary artery disease manifested angina on climbing inclines and an ejection fraction close to 50 percent. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 27, 2006, for the award of service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.160, 3.400, 3.816 (2013).  

2.  The criteria for a 60 percent disability rating for coronary artery disease have been met for the initial rating period prior to August 21, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for Coronary Artery Disease

In the December 2010 rating decision on appeal, the RO granted service connection for coronary artery disease.  The award was made effective on October 7, 2009.  The Veteran contends that an earlier effective date is warranted because he first filed a claim for service connection for a heart condition in June 2006 that was denied in a December 2006 rating decision.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2). 

In this case, the award of service connection was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2013) (listing ischemic heart disease, including coronary artery disease, as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010). 

If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2013).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease (including coronary artery disease) under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id. 

Here, the Veteran filed a claim for service connection for a heart condition (diagnosed as coronary artery disease) on June 27, 2006.  As noted above, the RO denied the claim in a December 2006 rating decision.  Thus, because the 2006 claim and denial pertained to the covered herbicide-related coronary artery disease, under the Nehmer effective date provisions, the Board finds that the date of claim for coronary artery disease is June 27, 2006.  See 38 C.F.R. § 3.816(c)(2).  

Prior to June 27, 2006, nothing in the record can be reasonably viewed as a claim of service connection for coronary artery disease.  Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of coronary artery disease.  Therefore, the earliest possible effective date for the award of service connection for coronary artery disease is June 27, 2006, which is the date of claim.

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  Thus, the Board must determine when the Veteran's coronary artery disease arose.

A December 2010 VA treatment note indicates that the Veteran "has a long history of [coronary artery disease] with initial 2 stents placed in LCx in 2001."  Therefore, it is apparent that the Veteran's coronary artery disease had manifested by 2001, when he required surgical intervention for the condition, and that his "disability arose" at least by 2001.  

Given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for coronary artery disease is June 27, 2006.  See 38 C.F.R. § 3.816(c)(2).  Thus, the appeal for an earlier effective date is granted to this extent.

Higher Initial Disability Rating for Coronary Artery Disease

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, service connection was granted for coronary artery disease in the December 2010 rating decision that is the subject of this appeal.  An initial 10 percent disability rating was assigned, effective from October 7, 2009 to August 21, 2010, on which date a 100 percent disability rating went into effect.   

The Veteran contends that he is entitled to a higher initial disability rating for his coronary artery disease because he claims he was forced to stop working in 2005 due to his cardiovascular disease and on the basis of ejection fractions that are mostly below 50 percent.     

The Veteran's coronary artery disease has been evaluated under Diagnostic Code 7005 for arteriosclerotic heart disease.  38 C.F.R. § 4.104.  Under this code, a 10 percent evaluation is assigned with a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.  Id.

A 30 percent evaluation is assigned with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether a higher initial 60 percent disability rating is warranted for coronary artery disease prior to August 21, 2010, when the currently assigned 100 percent disability rating went into effect.  

VA treatment notes show that the Veteran initially had stents placed in 2001, and that his ejection fraction was 48 percent in December 2006.  Treatment notes from September 2009 show that he had 5 total stents in place, and that his last catheterization in October 2007 showed single vessel disease.  He reported that over the last six months, his angina pain had returned only with climbing inclines.  He also reported a three-quarter-of-a-mile exercise tolerance, and no shortness of breath.  In October 2009, his ejection fraction was 53 percent, and in November 2009, it was 50 percent.

In sum, the evidence demonstrates that ejection fraction was very close to 50 percent prior to August 2010, which more nearly approximates the criteria for a 60 percent disability rating.    

The Board acknowledges the evidence against the assignment of an initial disability rating in excess of 10 percent prior to August 2010.  Namely, there were no episodes of acute congestive heart failure, and testing did not always reveal an ejection fraction that meets the criteria for a 60 percent disability rating, such as the October 2009 test that demonstrated an ejection fraction of 53 percent.  

However, in light of the currently assigned 100 percent disability rating, which reflects significant cardiovascular disease, and affording reasonable doubt in favor of the Veteran, the Board finds that a 60 percent initial disability rating is warranted for the period on appeal prior to August 21, 2010.  

The Board further finds that the weight of the evidence is against the assignment of a 100 percent disability rating prior to August 21, 2010, as there is no showing of chronic congestive heart failure, ejection fraction of less than 30 percent, or that a workload of 3 METs or less resulted in dyspnea, fatigue, angina, dizziness, or syncope.  Indeed, as noted above, in September 2009, the Veteran reported angina only with climbing inclines, and stated that he could exercise three-quarters of a mile.     

The Board has also considered whether an extraschedular evaluation is warranted for coronary artery disease.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria contemplate symptoms such as decreased ejection fraction, dyspnea, fatigue, angina, dizziness, and syncope with exertion.  The record indicates that the Veteran's coronary artery disease causes angina and decreased ejection fraction.  There is no indication from the record that the Veteran has any other symptoms as a result of his coronary artery disease that are not included in the rating criteria.

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his coronary artery disease is more severe than is reflected by the assigned rating.  As was explained in the merits decision above, the criteria for an even higher schedular rating were considered, but the rating assigned herein is appropriate because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation and effective date following the grant of service connection for coronary artery disease, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating his coronary artery disease.  VA provided the Veteran with an examination in August 2010, on which basis the current 100 percent disability rating was made effective.  The examiner conducted a thorough interview and examination of the Veteran.  Another VA examination was scheduled, and the Board acknowledges the Veteran's May 2013 statement that he did not received notice of the examination.  However, the current 100 percent disability rating went into effect in August 2010, so the rating after August 2010 is not on appeal.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date of June 27, 2006, for the award of service connection for coronary artery disease is granted, subject to the criteria applicable to the payment of monetary benefits.  

An initial disability rating of 60 percent, but no higher, for coronary artery disease is granted prior to August 21, 2010, subject to the criteria applicable to the payment of monetary benefits. 


REMAND

As the Board has granted an earlier effective date and a higher initial disability rating of 60 percent for coronary artery disease, the Board finds that the Veteran should be afforded additional development to determine the functional impairment caused by his coronary artery disease and other service-connected disabilities, including their effect on his ability to obtain and maintain gainful employment.  In particular, the Board notes that the assignment of the 60 percent disability rating for coronary artery disease prior to August 21, 2010 makes this Veteran eligible for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

After conducting any additional development deemed necessary, the RO or the AMC should adjudicate the Veteran's claim of entitlement to a TDIU prior to August 21, 2010.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


